738 P.2d 215 (1987)
86 Or.App. 26
1000 FRIENDS OF OREGON, Petitioner,
Robert Mason, Intervenor  Petitioner,
v.
LAND CONSERVATION AND DEVELOPMENT COMMISSION, Respondent,
Linn County and Douglas Ogden, Intervenors  Respondents.
LCDC 85-ACK-120; CA A37227.
Court of Appeals of Oregon.
Petitions for Reconsideration May 27, 1987.
Decided June 24, 1987.
Robert L. Liberty, Portland, for petitioner's petition.
Edward F. Schultz and Weatherford, Thompson, Brickey & Quick, P.C., Albany, for intervenor Ogden's petition.
Dave Frohnmayer, Atty. Gen., William F. Gary, Deputy Atty. Gen., James E. Mountain, Jr., Sol. Gen., and Michael A. Holstun, Asst. Atty. Gen., Salem, for respondent LCDC's petition.
Before RICHARDSON, P.J., and NEWMAN and DEITS, JJ.
On Petitioner's, Intervenor Ogden's and Respondent LCDC's Petitions for Reconsideration May 27, 1987.
RICHARDSON, Presiding Judge.
Petitioner, intervenor Ogden and respondent LCDC each petition for reconsideration of our original opinion. We deny petitioner's and Ogden's petitions. We allow LCDC's petition and modify our former opinion, 85 Or. App. 18, 735 P.2d 645.
LCDC argues that we erred by sustaining petitioner's fifth, sixth and seventh assignments of error, which challenged LCDC's approval of the county's decision not to impose regulations, independent of the Forest Practices Act, ORS 527.610 et seq, on commercial forest operations which the county identified as conflicting with various Goal 5 resources. After our original *216 decision in this case, the Supreme Court held in 1000 Friends of Oregon v. LCDC (Tillamook Co.), 303 Or. 430, 737 P.2d 607 (1987), that ORS 527.722 and ORS 527.726(1)(c) preempt county regulatory authority over commercial forest operations, at least when, as here, the county has concluded that both forestry and Goal 5 resources should be allowed as primary uses in the areas where they conflict. See OAR 660-16-010(3). We accordingly modify our former opinion and hold that LCDC did not err as petitioner contends under the enumerated assignments.
On petitions of petitioner and intervenor Ogden, reconsideration denied; on petition of respondent LCDC, reconsideration allowed; former opinion modified and adhered to as modified.